EXHIBIT 10.25

 

PEOPLES BANCORP INC. ANNUAL REPORT ON FORM 10-K

FOR FISCAL YEAR ENDED DECEMBER 31, 2006

 

SUMMARY OF BASE SALARIES FOR EXECUTIVE OFFICERS

OF PEOPLES BANCORP INC.

 

The base salaries of executive officers of Peoples Bancorp Inc. (“Peoples”) are
determined by evaluating the most recent comparative peer data and the role and
responsibilities of their positions. Individual salary increases are reviewed
annually and are based on Peoples’ overall performance and the executive’s
attainment of specific individual business objectives during the preceding year.

 

The following table details the base salaries to paid by Peoples and its
subsidiaries to Mark F. Bradley, President and Chief Executive Officer of
Peoples, and the four other most highly compensated executive officers of
Peoples for the fiscal year ending December 31, 2007:

 

Name

Position/Title

Base Salary

Mark F. Bradley

President and Chief Executive Officer

$ 255,000

Donald J. Landers, Jr.

Chief Financial Officer and Treasurer

177,503

Joseph S. Yazombek

Executive Vice President and Chief Lending Officer

206,012

Carol A. Schneeberger

Executive Vice President, Operations

169,002

Larry E. Holdren

Executive Vice President

162,080

 

 

 

 